Citation Nr: 1742680	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Recognition as the Veteran's surviving spouse for purposes of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968, to include service in the Republic of Vietnam.  He died in May 2011.  The appellant now claims eligibility for VA death benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative decision by the VA Regional Office (RO).  

In August 2016, the appellant testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is associated with the record.  


FINDINGS OF FACT

1.  The appellant and the Veteran married in May 1971 and divorced in January 2000.

2.  The Veteran died in May 2011.


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The appellant contends that she is entitled to VA death benefits because even though she and the Veteran divorced in 2000, she had not remarried and continued to care for the Veteran as his wife.  She asserts that she still should be recognized as the surviving spouse because their divorce was due to the Veteran's abuse.  The appellant testified to the nature of the Veteran's physical and verbal abuse throughout their marriage and his excessive drinking.  Multiple statements from family members were submitted attesting to his behavior and its effects on his marriage to the appellant.  

The Board notes that, subject to certain requirements, VA death benefits may be paid to a surviving spouse of a Veteran.  38 U.S.C.A. § 1102 (West 2014); 38 C.F.R. § 3.54.  A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death and: who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and, who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

In this case, there is no dispute to the facts that the Veteran and appellant were married in May 1971 and divorced in January 2000.  The divorce decree is of record and the May 2011 certificate of death indicates the Veteran was divorced.  Therefore, the appellant was not the Veteran's surviving spouse when he died in May 2011. 

The Board has considered the appellant's contentions but notes that this case does not turn on a finding of misconduct on the part of the Veteran.  Rather, the claim must be denied because the appellant was not married to the Veteran at the time of his death.  Id.  The provisions pertaining to whether a separation was due to the fault of the Veteran, without any fault on the part of the surviving spouse, are applicable in determining whether married parties continued to cohabitate during their marriage.  See 38 C.F.R. § 3.53(a) (finding the continuous cohabitation requirement from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.).  This regulation presupposes that the parties were married when the Veteran died.  Although the divorce may have been precipitated by the Veteran's abuse of the appellant, there is no basis to award death benefits under the applicable laws and regulations. 

While the Board is sympathetic to the arguments presented by the appellant, the law is clear and precludes eligibility in this case.  As the law is dispositive, the claim must be denied due to the absence of legal merit.  Sabonis, 6 Vet. App. at 430.  The Board has no alternative but to deny the appellant's appeal as she does not meet the legal criteria of a "surviving spouse" for purposes of receiving VA death benefits.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to VA death benefits is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


